DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 19; “can be reversible connected” is indefinite, it is not clear what a scope of “reversible” is since it is not described and it is not clear if reversible is supposed to be read as relative to a direction of the bending tools in relation to the bending machine frame or their orientation relative to one another.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20,24-26 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (7,901,341).  Shimizu discloses convoys of punches and dies (g1,g1’,g2,g2’,g3,g3’,g4,g4’; Fig. 17) which are movable along toolholders  by the backgauge (Fig. 16(D)) wherein at least some bending tools are positioned at the posts (11,12).   Shimizu discloses that the separator is a hooking element (62,63; Fig. 32) capable of hooking portions (55) of a die (D) (col. 17, lines 18-24). 
Regarding claims 17 and 29, Shimizu teaches a connecting assembly (51,50; Figs. 21,22) for connecting adjacent die tools (D) into tool groups (g1 to g4) which are movable into position for bending a workpiece in a press machine.  Regarding claims 18 and 30, Shimizu teaches an actuating system (60,63; Fig. 24) for slidably moving the die tools for connection (col. 14, lines 21-32).  Regarding claim 19, the connecting assembly (51,50) includes a first connecting element (51) which is movable to slide within a seat (50) in an adjacent tool (Fig. 22). Regarding claim 20, the first connecting element is a pin (51) that protrudes from a side of die tool (Fig. 21) and the second connecting element is a seat (50) which is located on a side of the die tool in order to from a positive connection when the pin (51) is slid into the seat (50) (col. 13, lines 34-37 and 60-63).  Regarding claim 24; Shimizu discloses an abutment element (13) adjacent to the hooking element (60) (col. 10, lines 64-67 and col. 11, lines 1-3) and abuts a workpiece (W) in an operating position (Fig. 16A) and is in a non-operative .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (7,901,341) in view of (JP 58-76326).  Shimizu does not disclose that the tools have a recess cavity in a rear side for engagement by the hooking element.  JP 58-76326 teaches a hooking element (11) which engages a recess (6) in a rear side of a die member (1; Fig. 2).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the punches and dies of Shimizu to have a recess as taught by JP 58-76326 in order to be positively hooked and movable by the hooking element.

Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach; wherein said actuating system comprises a plurality of actuating cylinders positioned adjacent to said lower crosspiece and wherein each actuating cylinder is arranged to move the first connecting element of a respective side lower bending tool in order to move said first connecting element between the hooking position and the releasing position including the limitations of base claim 16 and intervening claims 17,18 and 19.  Claim 22 would be allowable as it depends from allowable claim 21.
Claim 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach; wherein said actuating system comprises a plurality of actuating cylinders positioned adjacent to said lower crosspiece, and wherein each actuating cylinder is arranged to move the first connecting element of a respective side lower bending tool in order to move said first connecting element between the hooking position the releasing position including the limitations of base claim 16 and intervening claims 17,18,19 and 20.  Claim 32 would be allowable as it depends from allowable claim 31.




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725